DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species III in the reply filed on 4/29/2022 is acknowledged.

Claims 1, 3, 6, and 20 are allowable. Claims 2, 4-5, and 7-19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I, II, III, IV, and V, as set forth in the Office action mailed on 4/29/2022, is hereby withdrawn and claims 2,4-5, and 7-19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Alameh et al. (US 2010/0295781 A1) discloses 
An electronic device (102; fig. 1), comprising: 
an enclosure (Housing of electronic device 102; fig. 1); 
an output component (104; figs. 1, 3), wherein the output component is mounted on the enclosure (fig. 1), and the output component comprises a packaging shell (340), an infrared supplementary lighting lamp (352; fig. 3) and a proximity infrared lamp (354); the packaging shell 10comprises a packaging substrate (368); the infrared supplementary lighting lamp and the proximity infrared lamp are packaged in the packaging shell and born on the packaging substrate ([0050]).  However, as explained in paragraph [0060], each IR emitter is turned on and off separately and sequentially.  This is not the same as emitting infrared light with different power.  Therefore, Alameh fails to disclose that the proximity lamp and the supplementary lighting lamp are capable of emitting infrared light out of the packaging shell with different power as claimed.

Regarding claim 20, it recites similar limitations to claim 1 and is therefore allowable for the same reasons as stated above (see claim 1).

Regarding claims 2-19, they depend from one of claims 1 and 20 and are therefore allowable for the same reasons as stated above (see claims 1 and 20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
He et al. (US 2020/0107436 A1) teaches a wafer used in an electronic device which includes two IR LEDs (38) (fig. 6A).

Zhao (CN 108600436) teaches an assembly comprising an infrared light supplement lamp (35), a proximity sensor (36), and a light sensor (37) all mounted on the first section (3311) (fig. 4).

Li (CN 108304038) teaches two infrared emitters (3) and (5) on the same main board (1) (fig. 3) below a glass cover plate 6 of a display.

Bae et al. (US 2017/0366798 A1) teaches two IR emitters (1130) and (1140) having different power ([0035]).
	Zhou (CN 107480590) teaches two infrared emitters (20) on the same substrate (10) (fig. 1).

	Liu (CN 107392955) teaches two infrared emitters (31, 32) on the same substrate (4) (fig. 1).

	Li (CN 104281254) teaches two infrared emitters (1, 3) on the same substrate (fig. 1).

	Mankowski (US 2015/0002383 A1) teaches two IR emitters 910 on a common substrate (905; fig. 9).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        5/7/2022